Citation Nr: 1404222	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-29 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1969 to April 1970, with verified periods of active duty for training from June 19, 1967 to September 2, 1967 and July 13, 1968 to September 13, 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for bilateral hearing loss and granted service connection for tinnitus.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claim is afforded every possible consideration.  

The Veteran contends that he has a bilateral hearing loss disability that was the result of noise exposure during active service.  In his November 2009 claim, the Veteran argued that he had hearing loss as a result of traumatic noise exposure from explosions and aircraft noise to which he was exposed while stationed at Da Nang Air Force Base in Vietnam.

There is insufficient evidence for the Board to determine whether the Veteran has a hearing loss disability for VA purposes at any point during the pendency of his claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim, as long as the disability was present at any point during the pendency of the claim).  See also 38 C.F.R. § 3.385 (2013) (stating that, for VA purposes, hearing will only be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent); Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss).  

Although, VA treatment records from March 2010 and VA examination reports from August 2010 and June 2012 diagnose sensorineural hearing loss, they document puretone thresholds and speech discrimination scores that do not rise to the level of a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The March 2010 VA treatment records reflect the Veteran's auditory threshold levels in the right ear were 15, 15, 20, 35, and 35 decibels in each of the relevant frequencies and the thresholds in the left ear were 15, 10, 15, 35, and 25 decibels, respectively.  Sufficient controlled speech discrimination tests were not performed at that time: the Northwestern University Auditory Test No.6 (NU-6) was used, not the Maryland CNC test.  See id.  The August 2010 VA examiner determined that, based on Maryland CNC testing, the Veteran had speech recognition of 94% in his right ear and 98% in his left.  The VA examiner found that the Veteran's auditory threshold levels in the right ear were 15, 15, 15, 35, and 30 decibels, in each of the relevant frequencies, and the thresholds in the left ear were 15, 10, 15, 35, and 25 decibels.  Similarly, the June 2012 examination report reflects bilateral 98% acuity on the Maryland CNC speech recognition test.  The Veteran's June 2012 auditory threshold levels in the right ear were 15, 15, 20, 35, and 35 decibels, in each of the relevant frequencies, and were 15, 10, 15, 30, and 25 in the left ear.  Thus, the clinical results from the VA examinations show hearing impairment, but not hearing disability.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran, however, submitted a March 2011 record from a private audiologist reflecting audiometric and speech discrimination levels indicative of impaired hearing as defined by VA.  See 38 C.F.R. § 3.385.  Specifically, the private audiogram graph shows auditory threshold levels in the right ear, in decibels, of 15, 10, 15, 40, and 35, in each of the relevant frequencies, and 10, 10, 10, 35, and 25 in the left ear.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board, as a fact finder, is able to interpret the graphs attached to private audiological examinations).  Furthermore, the record contains an unspecified type of speech discrimination test showing 92% acuity at 45 dB in the right ear and 76% acuity at 40 dB in the left.  

The Board finds that clarification is required as to whether the Veteran has a current hearing loss disability or whether a hearing loss disability existed at any point during the pendency of this claim.  This should include clarification of the private audiologist record.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011) (holding that the Board erred in failing to seek clarification as to whether a private audiologist used the Maryland CNC word list in performing speech recognition testing).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  The evidence of record indicates that the Veteran saw an audiologist outside of VA; however, complete records of this treatment are not currently available for the Board's review.  Accordingly, the AMC/RO should also attempt to obtain these records on remand.  Finally, an additional VA examination is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from the Houston VAMC, dated from March 2010 to the present.

2.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records for hearing loss that he would like VA to obtain.  A specific request should be made for information relating to the March 2011 audiologist record, including any further records of treatment and/or audiometric testing provided by D. Wilson.

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder. 

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3.  If the Veteran provides the requested information regarding the March 2011 audiological record, contact the treatment provider, D. Wilson, who performed the audiogram.  He must be asked to state whether the speech discrimination result reported was the Maryland CNC controlled speech discrimination test.  Additionally, he should be asked whether a puretone audiometry test was conducted.

4.  After the above development has been completed, schedule the Veteran for a VA audiological examination.  The entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should identify bilateral auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until further notice.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

